Case 1:21-cr-00010-RGE-CFB Document 2 Filed 02/23/21 Page 1lof5

RECEIVED
FEB 28 2021

IN THE UNITED STATES DISTRICT COURT greek o€ pIStRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA _ SOUTHERN DISTRICT OF IOWA

 

)
UNITED STATES OF AMERICA, )
) Criminal No. 1:21-CR-00010
Vv. )
) INDICTMENT
JEFFERY M. CARLEY, )
) T. 18, U.S.C. § 13438
Defendant. )
)
THE GRAND JURY CHARGES:

INTRODUCTION

At all times relevant to this Indictment:

1. Defendant Jeffery M. Carley (Carley) was a financial investment
counselor.
2. Carley owned or had ownership interest in Carley Financial Group,

Prosperity Partners, and Main Street Solutions and managed all three

investment groups from Treynor, Iowa.

3. New Direction Trust Company, aka, New Directions IRA, a financial

investment service, offered Self-Directed Individual Retirement Accounts.

4. A “Self-Direct” Individual Retirement Account is defined as a
retirement account which allows the owner of the account to direct the
investments made from the account, providing the owner of the account
increased control and greater diversification over investments and retirement

savings.

 
Case 1:21-cr-00010-RGE-CFB Document 2 Filed 02/23/21 Page 2of5

5. Investing money from a Self-Directed Individual Retirement Account,
creates a loan to the financial group holding the money secured by a
promissory note which provides a maturity date for the return of the money

invested from the account.

6. A Ponzi scheme is an investment fraud that involves the payment of
purported returns to existing investors from funds contributed by new
investors. Ponzi schemes often share common characteristics such as offering
overly consistent returns, unregistered investments, high returns with little
or no risk, or secretive or complex strategies. This arrangement gives
investors the impression there is a legitimate, money-making enterprise
behind the subject's story, but in reality, unwitting investors are the only

source of funding.

THE SCHEME

7. Beginning at an unknown date, but at least as early as 2013, and
continuing up to and including December 2020, in the Southern District of
Iowa and elsewhere, the defendant Jeffrey M. Carley, did devise and intend
to devise a scheme to defraud as to material matters and to obtain money and
property by means of materially false and fraudulent pretenses,
representations and promises, by providing false material facts and by

intentional concealment of material facts.

8. As part of the scheme Carley would encourage clients to move money
from their traditional Individual Retirement Accounts to “Self-Directed”

Individual Retirement Accounts.

9. As part of the scheme Carley would advise clients to move funds from
their “Self-Directed” Individual Retirement Accounts to investment
opportunities Carley owned or had ownership interest in advising clients they

would receive a financial return on said investments.

2

 
Case 1:21-cr-00010-RGE-CFB Document 2 Filed 02/23/21 Page 3of5

10. As part of the scheme, Carley would not divulge to his clients that he
owned or had ownership interest in the investment opportunities he was

representing to them as solid investments.

11. As part of the scheme Carley would create and provide clients with

fraudulent “Annual Statements of Earnings”.

12. As part of the scheme Carley would cause the electronic transferring
of funds from the Self-Directed Individual Retirement Accounts, to an
investment group Carley owned or had ownership interest in, including but

not limited to, Prosperity Partners and Main Street Solutions.

13. As part of the scheme, moneys received by Prosperity Partners or
Main Street Solutions from New Direction Trust were used by Carley for

personal business and not invested on behalf of his clients.

14. As part of the scheme, Carley would make minimum interest payments
back to the Self-Directed Individual Retirement Accounts but made no

payments on the principle loan amount.

COUNT 1
(Wire Fraud)

1. The allegations set forth in paragraphs 1 through 15 above are hereby

realleged and incorporated by reference.

2. That on or about January 17, 2017, in the Southern District of Iowa

and elsewhere, the defendant, JEFFERY M. CARLEY, having devised and intended

to devise a scheme to defraud, and for obtaining money by means of material false

and fraudulent pretenses and representations, and for the purpose of executing

such scheme to defraud, did knowingly transmit and cause to be transmitted in

3

 
Case 1:21-cr-00010-RGE-CFB Document 2 Filed 02/23/21 Page 4of5

interstate commerce, between the State of Colorado and the State of Nebraska,
moneys from an Self-Direct Individual Retirement Account maintained by New
Directions IRA held by B.H. to the bank account for Prosperity Partners LLC in the
amount of $80,000.

This is a violation of Title 18, United States Code, Section 1348.

THE GRAND JURY FURTHER CHARGES:

COUNT 2
(Wire Fraud)

1. The allegations set forth in paragraphs 1 through 15 of the
Introduction are hereby realleged and incorporated by reference.

2. That on or about August 30, 2016, in the Southern District of lowa and
elsewhere, the defendant, JEFFERY M. CARLEY, having devised and intended to
devise a scheme to defraud, and for obtaining money by means of material false and
fraudulent pretenses and representations, and for the purpose of executing such
scheme to defraud, did knowingly transmit and cause to be transmitted in
interstate commerce, between the State of Nebraska and the State of Colorado,
moneys from Prosperity Partners, LLC bank account to a Self-Direct Individual

Retirement Account maintained by New Directions IRA held by R.C. in the amount

 
Case 1:21-cr-00010-RGE-CFB Document 2 Filed 02/23/21 Page5of5

of $2,000 and a second transfer of $7,400.

This is a violation of Title 18, United States Code, Section 1348.

A TRUE BILL.

 

FOREPERSOM

Richard D. Westphal
Acting United $ ttorney

  

B

 

y:
/Richard Rothrock
Assistant United States Attorney
